UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2053


JONATHAN HARRIS,

                    Plaintiff - Appellant,

             and

JERAMIE BARIDEAUX,

                    Plaintiff,

             v.

CITY OF CHARLOTTE; RODNEY MONROE, Chief; JOHN C. GORROD,
Sergeant; MICHAEL R. BODENSTEIN, Officer; MICHAEL C. WALLIN,
Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:16-cv-00146-GCM)


Submitted: December 19, 2017                              Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Jonathan Harris, Appellant Pro Se. Daniel Edward Peterson, CITY ATTORNEY’S
OFFICE, Charlotte, North Carolina; Ronald L. Gibson, RUFF BOND COBB WADE &
BETHUNE, LLP, Charlotte, North Carolina; Jason Robert Benton, PARKER, POE,
ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina; Lori R. Keeton, LAW
OFFICES OF LORI KEETON, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jonathan Harris seeks to appeal the district court’s orders granting summary

judgment in favor of the defendants and dismissing his 42 U.S.C. § 1983 (2012) claims

and related state law claims. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 8, 2017. The

notice of appeal was filed on September 8, 2017. Because Harris failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              3